      Case 3:20-cv-00176-DPM Document 73 Filed 08/02/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT                                         PLAINTIFF

v.                          No. 3:20-cv-176-DPM

JEREMY COTTREL, Disciplinary Officer, NCU;
JUSTIN PETER, Appeals Officer, NCU;
NURZUHAL FAUST, Warden, NCU;
DEXTER PAYNE, Director, ADC;
VICKEY HAYCOX, Executive Assistant, ADC;
KEITH WADDLE, Disciplinary Hearing
Officer, ADC; and RAYMOND NAYLOR,
Disciplinary Hearing Administrator, ADC                  DEFENDANTS

                                 ORDER
     A copy of the 8 July 2021 recommendation mailed to Everett was
returned undelivered.       Doc. 72.   Another copy was mailed to his
updated address on 12 July 2021.        Everett hasn't objected;   and the
time to do so has passed.
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 70.        FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).      Motion for summary judgment, Doc. 60,
granted.   Everett's remaining claims will be dismissed with prejudice.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
